               Case: 18-13787     Doc: 46       Filed: 05/15/19   Page: 1 of 18



Dated: May 15, 2019

The following is ORDERED:




                    IN THE UNITED STATES BANKRUPTCY COURT
                     FOR THE WESTERN DISTRICT OF OKLAHOMA

In re:                                      )
                                            )
Wilma Jeanne Morris,                        )                Case No. 18-13787-JDL
                                            )                Ch. 13
                             Debtor.        )
                                            )


               ORDER DETERMINING FEES PURSUANT TO RULE 3002.1

                                       I. Introduction

         Quicken Loans Inc. (“Quicken”) is the holder of a first mortgage on the Chapter 13

Debtor’s residence. Debtor challenges the reasonableness of Quicken’s claim of $900 for

post-petition attorney’s fees. Before the Court for consideration are: (1) Debtor’s Amended

Motion for Determination of Fees, Expenses, or Charges Pursuant to Rule 3002.1(E)

[Doc. 37]; and (2) Response to Amended Motion to Determine Mortgage Fees and

Expenses filed by Quicken Loans Inc. [Doc 41].
               Case: 18-13787        Doc: 46      Filed: 05/15/19      Page: 2 of 18




       On April 12, 2019, the matter came on for evidentiary hearing.1 After consideration

of the arguments of counsel, the evidence submitted and the applicable law, the Court

announced its decision from the bench. For the reasons stated in open court which are

incorporated herein by reference, the Court makes the following Findings of Fact and

Conclusions of Law pursuant to Fed.R.Civ.P. 52(a), made applicable to these bankruptcy

proceedings by Fed.R.Bankr.P 7052 and 9014(c) 2.

                                          II. Jurisdiction

       This Court has subject-matter jurisdiction pursuant to 28 U.S.C. § 1334(a), 28

U.S.C. § 157(a) and the Order of Reference contained in Local Rule LCvR 81.4 of the

United States District Court for the Western District of Oklahoma. This is a contested

matter under Rule 9014 to determine whether attorney’s fees incurred post-petition in a

Chapter 13 case by a creditor holding a claim secured by a mortgage encumbering a

debtor’s principal residence are allowable under Rule 3002.1(e). Thus, this is a “core

proceeding” under 28 U.S.C. § 157(b)(2)(B) - allowance or disallowance of claims against

the estate - and the court may enter a final order herein. Both parties have participated

       1
         The hearing on the present case was conducted concurrently with two other Chapter 13
cases in which the Debtors were represented by the same counsel, and the issues presented were
similar. In re Judith Darlene Snow, Case No. 18-14846-JDL; In re Joseph and Sarah Fanning,
Case No. 18-11163-JDL.
        At the commencement of the hearing the Court announced, and the parties agreed, that
the court would take judicial notice of all matters filed in the case as set forth on the Court Docket
Sheet, including those pleadings which may have antedated and been supplemented or amended
by the specific pleadings listed in the Introduction to this Order. Further, there was no objection by
any of the parties to the Witness and Exhibit Lists filed by the Debtor [Doc. 40] and Quicken [Doc.
42].
       2
         All future references to “Rule” or “Rules” are to the Federal Rules of Bankruptcy Procedure
or to the Federal Rules of Civil Procedure made applicable to bankruptcy proceedings, unless
otherwise indicated.


                                                  2
              Case: 18-13787        Doc: 46     Filed: 05/15/19     Page: 3 of 18




fully in the litigation of this matter without challenging the jurisdiction of this Court to enter

final orders and have thus consented to the same.

                                     III. Findings of Fact

       1. On September 6, 2018, Debtor filed a voluntary petition for relief pursuant to

Chapter 13 of Title 11 of the United States Bankruptcy Code. [Doc. 1].

       2. In her Schedule D, Creditors Who Have Claims Secured by Property, the Debtor

valued the claim of Quicken which was secured by the Debtor’s principal residence at

$109,898 and valued the residence at $140,000. [Doc. 1, pg .18].

       3. On October 1, 2018, pursuant to Rule 3001, Quicken timely filed a Proof of Claim

(POC) (Official Form 410) asserting a secured claim as of the date of the filing of the

petition in the amount of $109,658.66. [POC 8-1].

       4. On November 1, 2018, Quicken supplemented POC 8-1 by filing Official Form

410S2 -“Notice of Post-petition Mortgage Fees, Expenses, and Charges”- which included

a claim of $150 for “attorney’s fees”, $500 for “Bankruptcy/Proof of claim” and $250 for

“Other - 410A” fees and expenses, for a total of $900. [POC 8-1, doc., 11/1/2018]. No

further detail or documentation regarding the fees was provided in the Form 410S2.

       5. Quicken is entitled to the recovery of post-petition attorney fees under the terms

of the Note and Mortgage with the Debtor.3


       3
        “Debtor concedes Claimant (Quicken) is entitled to reasonable attorney fees under
the terms of the Note and Mortgage.” [Doc. 37, ¶ 14]; See also Mortgage, ¶ 9 (Borrower
agrees to reimburse Lender for its expenses incurred to protect its interest in the property
including “reasonable attorneys’ fees to protect its interest in the Property and/or rights
under this Security Instrument, including its secured position in a bankruptcy proceeding.”)
[POC 8-1 Part 2, pg.11]; Mortgage, ¶ 27 (“attorneys’ fees shall include those awarded by
an appellate court and any attorneys’ fees incurred in a bankruptcy proceeding”) [POC 8-1
Part 2, pg. 18]; Note, ¶ 6(E), costs and expenses to which the Note Holder is entitled

                                                3
              Case: 18-13787      Doc: 46     Filed: 05/15/19    Page: 4 of 18




       6. Matthew Hudspeth, an attorney in practice for 27 years including 16 years with

Baer & Timberlake responsible for handling bankruptcy matters for Quicken, including the

Debtor’s case, testified, consistent with his Affidavit [Doc. 31-1, Quicken Ex.1] and time

records of Baer & Timberlake [Doc’s. 31-2 & 31-3: Quicken Ex. 2 & 3] as to post-petition

attorney fees expended in the Debtor’s bankruptcy. Hudspeth testified that he either

created or supervised the preparation of the time records. Hudspeth testified that while

experienced attorneys at Baer & Timberlake customarily charged clients $350 per hour and

staff at $125 per hour, the hourly fee normally charged Quicken was at the preferential,

“blended” hourly rate of $275. The time records testified by Hudspeth regarding this

Debtor indicated the time expended for “plan review” was 1.3 hours [Doc. 31-2; Quicken

Ex. 2 ] and for “Proof of Claim” was 5.2 hours. [Doc. 31-3, Quicken Ex. 3]. Hudspeth

testified that he either made the entries on the time records or supervised their preparation.

Hudspeth testified that the time entries on the records were not made contemporaneously

with the description of the work contained therein but were “reconstructed” by examining

the firm’s computer system, case management system, emails, the court’s docket sheet

and other sources which contained the date, nature of the service provided and the name

of the person performing the same. Hudspeth concluded that based upon his experience

and knowledge of the Debtor’s file that the time records were an accurate representation

of the time and services charged by Baer & Timberlake and were fair and reasonable.

       7. Hudspeth testified, consistent with his Affidavit [Doc. 31-1; Quicken Ex.1], that



include reasonable attorneys’ fees for enforcing this Note to the extent not prohibited by
applicable law) [POC 8-1 Part 2, pg. 2].


                                              4
              Case: 18-13787      Doc: 46     Filed: 05/15/19    Page: 5 of 18




had the law firm billed Quicken for the 1.3 hours for “plan review” at its preferential hourly

rate of $275, the charges would have been $357.50. If the time had been billed at the

firm’s hourly rate of $350 for attorneys and $125 for staff, the charge would be $286.25.

Baer & Timberlake, however, under its contractual agreement with Quicken for such

bankruptcy “plan review” services charged a “flat fee” of $150. This is less than would

have been charged for work under either Baer & Timberlake’s normal hourly rate or its

preferential blended rate to Quicken and is the amount for which it is seeking Court

approval.

       8. Hudspeth testified, as supported by the time records, that 5.2 hours4 had been

expended for services related to the preparation and filing of Quicken’s POC and required

mortgage lender supplements. [DOC. 31-3; Quicken Ex. 3]. If charged at the preferential,

blended rate of $275 per hour the time billed to Quicken would have been $1,430. If the

fee for attorney time would have been charged at $350 an hour and 4.7 hours at the staff

rate of $125 per hour, the charge would have been $762.50. Both of these hourly rate

based fees are more than the $750 flat-fee which is sought for the post-petition work

provided for combined “proof of claim” and “other attorney” work.

       9. Michael McCormick, a senior partner in the bankruptcy department of McCalla

Raymer, LLC, a national law firm with offices in 10 states, was called as an expert witness

by Quicken. McCormick is licensed to practice in 11 states and the concurrent federal

court districts. He has written many articles and has been an instructor in numerous



       4
         Hudspeth’s Affidavit states that 5.45 hours were expended in preparing Quicken’s POC.
The time records and Hudspeth’s testimony was that the time expended was that as reflected in
the time records of 5.2 hours.

                                              5
             Case: 18-13787      Doc: 46     Filed: 05/15/19    Page: 6 of 18




continuing legal education seminars/webinars on federal regulations governing escrow

accounts and the Bankruptcy Rule amendments in 2011 and 2016 pertaining to Rule

3002.1. He has been active with the National Association of Chapter 13 Trustees

Mortgage Committee by helping to draft “Best Practices for Trustees and Mortgage

Servicers in Chapter 13".5 McCormick testified at length as to the methodology and

importance of proper preparation and filing of a creditor’s Proof of Claim (Official Form

410), Mortgage Proof of Claim Attachment (Official Form 410A) and Notice of Postpetition

Mortgage Fees, Expenses and Charges (Official Form 410S2). McCormick testified that

he reviewed Baer & Timberlake’s computer records, client screens and interviewed

personnel responsible for plan review and preparation of proofs of claim forms (410, 410A

and 410S2) and found that they were accurate and in accordance with Baer &

Timberlake’s procedures. In McCormick’s expert opinion the charge of $500 made by Baer

& Timberlake for proof of claim matters was “more than reasonable” and “on the low end

from what I’ve seen”. McCormick noted that the Federal Home Loan Mortgage Corporation

(Freddie Mac) had just announced, effective April 18, 2019, a suggested $950 fee for plan

review and proof of claim preparation and filing, less than the amount charged in this case

by Baer & Timberlake to Quicken. According to McCormick, the $150 for “plan review” on

the Official Form 410S2 is not only reasonable,“it is actually consistent with other

Governmental Service Enterprises (GSE’s) and Freddie Mac allows a higher fee.” The

Quicken Mortgage attached to the POC filed by Quicken provides in paragraph 13

regarding fees that “[l]ender may collect fees and charges authorized by the [HUD]


       5
         See for example, McCormick, Understanding Official Form 410A, NACTT Quarterly, Vol.
28, No. 4 (2016). [Quicken Ex. C-1].

                                             6
                Case: 18-13787      Doc: 46     Filed: 05/15/19    Page: 7 of 18




Secretary.” He testified that HUD had authorized the recovery of attorney’s fees in

bankruptcy matters.       Baer & Timberlake seeks $250 for “attorney fee: 410A”, and

McCormick testified that is consistent with HUD’s allowable charges for other GSE’s for

that service; Freddie Mac permits a greater recovery; and it is a reasonable fee request.

As to the Burk6 factors applicable to the present case, McCormick testified that specialized

knowledge is used to prepare the proof of claim, that Baer & Timberlake has the

specialized skill requisite to perform the legal services properly, that Quicken has had a

relationship with Baer & Timberlake for more than 10 years and further the complexity of

the work involved presents significant risks to the client and attorneys.

                                   IV. Burden of Proof.

       Under Rule 3002.1(d), the prima facie evidentiary benefits of filing a proof of claim

under Rule 3001(f) do not apply to a creditor’s notice of post-petition fees. In re Susanek,

2014 WL 4960885, at * 2 (Bankr. W.D. Pa. 2014) (“Unlike a standard proof of claim, a

notice filed under Rule 3002.1 does not constitute prima facie evidence as to the validity

or amount of the claimed charges.”). As one court pointed out that the lack of evidentiary

benefits under Rule 3002.1:

                “suggests that the drafters did not intend to afford creditors any
                special advantage with respect to supplemental fees and
                charges. Moreover, the creditor is the party seeking to change
                the status quo by asking for amounts beyond the amount set
                forth in the original proof of claim—a typical basis for assigning
                the burden of proof, and the Debtor's request for a
                “determination” or declaratory relief under Rule 3002.1(e) does
                not change this fact. Similarly, in general the creditor is the
                entity with the greater knowledge of the circumstances giving
                rise to the supplemental charges ... Therefore, the court finds

       6
           State of Oklahoma, ex rel. Burk v. City of Oklahoma City, 1979 OK 115, 598 P.2d 659

                                                7
              Case: 18-13787      Doc: 46     Filed: 05/15/19    Page: 8 of 18




              that the risk of non-persuasion under Rule 3002.1(e) falls on
              the Lender.”

In re Brumley, 570 B.R. 287, 289 (Bankr. W.D. Mich. 2017). The Court agrees that despite

the fact that it is the Debtor filing the Motion and Objection, it is Quicken who is seeking

approval of its fees and thus must bear the burden of proving its entitlement to the post-

petition fees under Rule 3002.1(e).

                                        V. Analysis

       Oklahoma follows the “American Rule” with regard to the recovery of attorney’s fees,

i.e. each litigant bears the cost of his legal representation and courts are without authority

to assess and award attorney’s fees in the absence of a specific statute or specific

contractual provision between the parties. Kay v. Venezuelan Sun Oil Co., 1991 OK 16,

806 P.2d 648; Whitehorse v. Johnson, 2007 OK 11,156 P.3d 41; Alyeska Pipeline Service

Co. v. The Wilderness Society, 421 U.S. 240, 247, 257-59, 95 S.Ct. 1612 (1975); Baker

Botts, L.L.P. v. ASARCO LLC., __U.S.__, 135 S.Ct. 2158 (2015) (The “basic point of

reference when considering the award of attorney’s fees is the bedrock principle known as

the American Rule: Each litigant pays his own attorney’s fees, win or lose, unless a statute

or contract provides otherwise.”). The parties agree that both the underlying Note and

Mortgage provide for the recovery of attorney fees by Quicken. The question is whether

there is an evidentiary basis for the claimed $900 for post-petition fees and expenses.

       As an initial matter, although Baer & Timberlake is only seeking to recover their “flat

fee” charges to Quicken, the Court is not bound by any fee agreement between the

attorney and the client; rather, the Court’s responsibility is to determine whether the fee

requested is reasonable on a time expended basis. In re Covemaker, 2011 WL 2020856


                                              8
              Case: 18-13787       Doc: 46    Filed: 05/15/19     Page: 9 of 18




at *1 (Bankr. C.D. Ill. 2011) (“So even flat fee arrangements must be evaluated for

reasonableness on the basis of time expended.”).

       In making this assessment, the Court employs the factors in State of Oklahoma, ex

rel. Burk v. City of Oklahoma City, 1979 OK 115, 598 P.2d 659. There, the Oklahoma

Supreme Court set forth the factors which courts should apply in determining a reasonable

attorney’s fee. Burk started with establishing an hourly compensation rate, and then added

an additional amount based on the following factors: (1) time and labor required; (2) the

novelty and difficulty of the question; (3) the skill requisite to perform the legal services

properly; (4) the preclusion of other employment by the attorney due to acceptance of the

case; (5) the customary fee; (6) whether the fee is fixed or contingent; (7) time limitations

imposed by the client or the circumstances; (8) the amount involved and the results

obtained; (9) the experience, reputation and ability of the attorneys; (10) the undesirability

the case; (11) the nature and length of the professional relationship with the client; and (12)

awards in similar cases.

       With these factors in mind, we turn to the Debtor’s primary challenge to the post-

petition attorney’s fees which appears to be that certain of the services rendered by Baer

& Timberlake as set forth on the time records were “ministerial” or “clerical” which should

be non-compensable or, at the very least, not billable at a blended rate of $275. Were

Baer & Timberlake seeking such a fee, the Debtor might have a valid argument. The

problem for Debtor, however, is that Baer & Timberlake is not seeking a fee on the total

time expended; rather, it is seeking a flat fee of $900 under its arrangement with Quicken,

which on a time basis equates to a “blended” rate of $138 per hour, and which the court

finds reasonable. Further, based on the expert testimony of McCormick considering the

                                              9
             Case: 18-13787      Doc: 46    Filed: 05/15/19   Page: 10 of 18




Burk factors, Baer & Timberlake has the specialized knowledge and skill necessary to

perform the legal services in question, has had a 10 year business relationship with

Quicken and the complexity of the work involved presents significant risks that makes this

service more than simple clerical or ministerial tasks.

       Significantly, the Debtor did not come forward with any expert testimony which

supported its argument that Baer & Timberlake’s post-petition attorney fees of $900 was

unreasonable. Debtor did call Quicken’s expert, Bret Davis, as her own expert, but Davis

did not opine that the $900 requested fee was unreasonable. In fact, he testified that

Quicken’s attorneys were being underpaid for their services. Debtor neither presented

evidence nor argued as to what she thought was a reasonable amount of attorney fees.

A. Determination of Mortgagee’s Post-Petition Fees, Expenses, and Charges

       As succinctly stated by another bankruptcy court, Bankruptcy Rule 3002.1 “was

adopted in December 2011 to address a significant problem caused when mortgage

companies applied fees and costs to a debtor’s mortgage while the debtor was in

bankruptcy without giving notice to the debtor and then, based on these post-petition

defaults, sought to foreclose upon the debtor’s property after the debtor completed the

plan.” In re Howard, 563 B.R. 308, 313 (Bankr. N.D. Cal. 2016) (quoting In re Tollios, 491

B.R. 886, 888 (Bankr. N.D. Ill. 2013). In accordance with Rule 3002.1, a creditor secured

by a debtor’s primary residence may file a notice to recover post-petition fees, expenses,

or charges incurred in connection with a claim provided for under 11 U.S.C. § 1322(b)(5)

in the plan. Rule 3002.1 prescribes the procedure for a mortgage creditor to augment its

claim to include the fees, expenses and other charges incurred post-petition:



                                            10
            Case: 18-13787      Doc: 46     Filed: 05/15/19    Page: 11 of 18




             (c) Notice of Fees, Expenses, and Charges. The holder of the
             claim shall file and serve on the debtor, debtor’s counsel, and
             the trustee a notice itemizing all fees, expenses, or charges (1)
             that were incurred in connection with the claim after the
             bankruptcy case was filed, and (2) that the holder asserts are
             recoverable against the debtor or against the debtor’s principal
             residence. The notice shall be served within 180 days after
             the date on which the fees, expenses, or charges are incurred.

                                          ****

             (e) Determination of Fees, Expenses, or Charges. On motion
             of a party in interest filed within one year after service of a
             notice under subdivision (c) of this rule, the court shall, after
             notice and hearing, determine whether the payment of any
             claimed fee, expense, or charge is required by the underlying
             agreement and applicable nonbankruptcy law to cure a default
             or maintain payments in accordance with § 1322(b)(5) of the
             Code. (Emphasis added.).

      As indicated above, as required by Rule 3002.1(c), Quicken correctly filed the Notice

of Fees using Official Form 410S2. The Official Form does not require the holder of the

claim to attach supporting documents, nor are there any Form Instructions with reference

to such documentation requirements.       Accordingly, as an initial matter, the lack of

documentation in the Notice of Fees is not fatal to the evidentiary burden imposed upon

Quicken. But Form 410S2 does put the creditor on notice that: “The debtor or trustee may

challenge whether the fees, expenses, charges you listed or required to be paid”. See 11

U.S.C. § 1322(b)(5) and Rule 3002.1. That is what happened here. In response to the

Debtor’s Motion, Quicken came forward with an Affidavit from its counsel and time records

with a description of exactly what services were performed, the regular and preferential

hourly rates charged for such services, the number of hours worked, and the name of the

law firm’s employee performing the work. [Doc’s. 31-1, 31-2 & 31-3]. The testimony of

attorney Hudspeth supported the contents of his Affidavit and the expert witnesses

                                            11
             Case: 18-13787      Doc: 46     Filed: 05/15/19    Page: 12 of 18




supported the reasonableness of the fees requested through their testimony. The Debtor

once again failed to provide any evidence to support her contention that the fees were

unreasonable, relying instead on case authority to support her position.

B. Whether a Chapter 13 Plan Review or Filing of a Proof of Claim are Ministerial or
  Clerical, Non-Compensable Functions.

       Debtor argued that some, if not all, of Baer & Timberlake’s post-petition attorney

fees were, like the pre-petition fees in the companion cases tried the same day,

“ministerial” or “clerical” and not compensable. Quicken’s expert, McCormick, testified that

because the filing of a proof of claim (both Official Form 410 and 410A) and Rule 3002.1

supplements carry serious implications, the same may not be done in a perfunctory,

ministerial or automatic matter, and may require the assistance of counsel and/or

experience, skilled non-attorneys. At the hearing, McCormick testified that in his opinion

none of the work performed post-petition by Baer & Timberlake for which it seeks

compensation were “ministerial” or “clerical”.

       In her pleadings and at hearing, Debtor cited two Alabama Bankruptcy Court

decisions in support of the proposition that under Rule 3002.1 attorney fees for preparation

of a proof of claim and plan review are not compensable. The first case is In re England,

586 B.R. 795 (Bankr. M.D. Ala. 2018). England is factually far removed from the case

before this Court. There, the only specific reference to recoverable attorney’s fees under

the mortgage was in the context of “foreclosure proceedings initiated under the power of

sale or . . . when permitted by applicable law.” The court held that the mortgage provision

“only permits the recovery of fees incurred in a foreclosure proceeding initiated pursuant

to the power of sale clause,” not fees incurred post-petition in a bankruptcy case. Id. In the


                                             12
             Case: 18-13787      Doc: 46     Filed: 05/15/19    Page: 13 of 18




present case, the parties have agreed that the underlying mortgage provides for the

recovery of attorney’s fees both pre-petition and post-petition, and the only issue before

the court is the reasonableness of such fees. This Court regards the England Court’s

opining on the reasonableness of the creditor’s fee to be dicta in that the court had already

held as a threshold matter that there was no contractual basis to award any fees, and it

was thus unnecessary to reach the reasonableness question. To the extent that England

could be determined to hold plan review and proof of claim preparation and filing are

noncompensable, this Court disagrees.

       The second Alabama case cited by Debtor is In re Ochab, 586 B.R. 803 (Bankr.

M.D. Ala. 2018). The fees sought there included a $400 charge for “Attorney Fees” and

a $500 charge for “Bankruptcy/Proof of claim fees”. The court found that while there was

a contractual basis in the mortgage for awarding post-petition attorney’s fees the fees were

unreasonable because the mortgage creditor was protected by the anti-modification rule

in § 1322(b)(2), and $400 in time expended in reviewing a Chapter 13 plan was “purely

ministerial and not necessary to file a claim”. Secondly, the court deemed the $500 fee

unreasonable because preparing and filing a proof of claim is a “relatively simple matter”

because the claim may be electronically submitted on a widely available form, and the

information to be included in the claims is readily available and accessible to the mortgage

creditor. In reaching its decision, the court noted that the mortgage creditor did not provide

detailed support for the fees once the debtor had filed a motion to determine the fees.

Greatly distinguishing Ochab from the present case, after the Debtor filed her Motion to

Determine Fees, Quicken came forward with detailed time records, supported by expert

testimony, establishing the reasonableness of its requested fee, to which the Debtor

                                             13
             Case: 18-13787       Doc: 46     Filed: 05/15/19     Page: 14 of 18




provided no contrary evidence.

       Based on the testimony from the fact and expert witnesses in the present case, the

Court agrees with the findings of another Alabama bankruptcy case decided subsequent

to England and Ochab which rejected the argument that plan review and the preparation

and filing of a proof of claim did not justify an award of attorney’s fees. In In re Mandeville,

596 B.R. 750 (Bankr. N.D. Ala. 2019), the court concluded that the preparation and filing

of a long-term mortgage proof of claim is not an “inconsequential ministerial task.” Id. at

763. Consistent with the expert testimony in the present case, the court in Mandeville

stated:

              The risks and penalties associated with a flawed proof of claim
              are not insignificant, particularly for a residential mortgage
              creditor. Preparing, signing, and filing a proof of claim may not
              be complicated – the Official Form is readily available online
              and Rule 3001 states what is required, including attachments
              and escrow account statement – but the consequences of an
              incomplete or inaccurate claim travel with the creditor
              throughout the case and potentially have significant legal and
              evidentiary repercussions.

Id., at 761-62.

       The Court acknowledges, as argued by Debtor, that there is case authority holding

that filing a proof of claim is purely ministerial and that reviewing loan documents and the

plan are unnecessary. In re Madison, 337 B.R. 99 (Bankr. N.D. Miss. 2006); In re Marks,

2005 WL 4799326 (Bankr. W.D. La. 2005); In re Banks, 31 B.R. 173 (Bankr. N.D. Ala.

1982). Those cases were decided prior to the addition of Rule 3002.1 to the Federal Rules

of Bankruptcy Procedure in 2011 and the revisions to the Rule in 2016. As was made

clear by McCormick’s testimony, and as stated in Mandeville, the adoption of Rule 3002.1

substantially raised the legal, evidentiary and liability repercussions of an inaccurate proof

                                              14
             Case: 18-13787      Doc: 46     Filed: 05/15/19    Page: 15 of 18




of claim of a residential mortgagee thus making this task of significantly greater

consequence than merely a clerical entry on a form. This Court agrees and concludes that

preparing, signing, and filing a proof of claim for a residential mortgage creditor is not an

inconsequential ministerial task.

C. Contemporaneous Time Records.

       Debtor correctly argues, and Baer & Timberlake does not dispute, that production

of detailed time records is required when a creditor seeks recovery of its post–petition fees

and expenses under Rule 3002.1. The undisputed evidence was that while increments of

time were not entered contemporaneously, the services rendered, the date they were

rendered and the individual performing the services were maintained contemporaneously

in the firm’s case management system.

       Debtor further argues that the failure to keep such contemporaneous time records

bars Quicken’s     recovery of attorney fees. Under applicable Oklahoma law

contemporaneous attorney time records are not required. Even the seminal Burk case

allowed attorney’s fees which were reconstructed. State of Oklahoma, ex rel. Burk v. City

of Oklahoma City, 1979 OK 115, 598 P.2d 659; See also Usrey v. Wilson, 2003 OK CIV

APP 25, 66 P.3d 1000 (permissible under Oklahoma law to base a fee award “. . . on a

reconstruction of the time spent on a case based on other records which verify the activity

in the case, such as the court file or the attorney’s copies of letters, pleadings or file

memoranda.”); Spencer v. Oklahoma Gas & Electric Co., 2007 OK 76, n. 20, 171 P.3d

890.

       Even under the federal courts’ stricter standards, the Tenth Circuit does “not forbid

. . . the use of reconstructed time records and does not demand that the reconstructed

                                             15
              Case: 18-13787      Doc: 46     Filed: 05/15/19     Page: 16 of 18




hours be arbitrarily reduced.” Ramos v. Lamm, 713 F.2d 546, 553, n. 2 (10th Cir. 1983).

Nonetheless, since “reconstructed time records generally represent an overstatement or

understatement of time actually expended,” courts are instructed to “give special scrutiny

to any reconstruction or estimates of time expended and make reductions when

appropriate.” Id. In determining whether the fees claimed are reasonable, “[A] district court

may discount requested attorney hours if the attorney fails to keep ‘meticulous,

contemporaneous time records’ that ‘reveal all hours for which compensation is requested

and how those hours were allotted to specific tasks’.” Robinson v. City of Edmond, 160

F.3d 1275, 1281 (10th Cir. 1998). Baer & Timberlake’s time records and testimony are

sufficiently detailed for the Court to “establish the reasonableness of each dollar and each

hour for which the party seeks an award.” Jane L. v. Bangerter, 61 F.3d 1505, 1510 (10th

Cir. 1995).

D. Block-Billing

       At the hearing, Debtor argued that Baer & Timberlake had engaged in “block billing”

precluding recovery for services rendered. The term "block billing" refers to "the time-

keeping method by which each lawyer and legal assistant enters the total daily time spent

working on a case, rather than itemizing the time expended on specific tasks". Robinson

v. City of Edmond, 160 F.3d 1275, 1284 n. 9 (10th Cir. 1998); Harolds Stores, Inc. v. Dillard

Dep't Stores, Inc., 82 F.3d 1533, 1554 n.15 (10th Cir. 1996), cert. denied, 519 U.S. 928,

117 S.Ct. 297 (1996). So-called block billing consists of attorneys recording large blocks

of time for tasks without separating the tasks into individual blocks or itemizing the amount

of time each task took. This imprecise time keeping practice creates problems for the court

reviewing a fee application because it does not fulfill the fee applicant's obligation to submit

                                              16
                Case: 18-13787    Doc: 46     Filed: 05/15/19     Page: 17 of 18




"detailed time records" that identify how much time was spent on each task. Robinson, at

1284. The decision whether block billing indicates an unreasonable claim should remain

with the trial court who should be allowed to exercise its discretion accordingly. Hamilton

v. Boise Cascade Express, 519 F.3d 1197,1207 (10th Cir. 2008). Where block billing

makes it difficult, if not impossible, for the Court to determine the amount of time spent on

specific tasks, a general reduction in attorney fees may be warranted. See, Robinson, at

1281.

        The Court does not regard Baer & Timberlake’s time records as constituting block-

billing. The records contain discrete tasks performed by each employee within a given time

period. With a couple of exceptions, the records have not lumped together unrelated tasks

under one entry, nor did Baer & Timberlake use generic or inadequate descriptions, such

as “research”, “work on motion”, “telephone calls with creditor” or “conferences”. In the

few instances where several discrete tasks were performed without individualized time

entries, those entries appear to be for tasks which were part and parcel of one general

task, i.e. setting up the file preparatory to filing foreclosure, preparation of the foreclosure

petition and related documents, review and verification of information necessary for filing

the petition.

        Nevertheless, assuming arguendo that block-billing was present the same would not

result in the fees being denied in their entirety. The Tenth Circuit has not adopted a per

se rule prohibiting fees due to block billing. As stated in Flying J Inc. v. Comdata Network,

Inc., 322 Fed.Appx. 610, 617 (10th Cir. 2009) “We decline the invitation to craft a rule of law

requiring a reduction in fees when attorneys have block billed.” See also, BP Pipeline

(N.Am.) Inc., v. C.D. Brown Construction, Inc., 473 Fed.Appx. 818, 835 (10th Cir. 2012)

(“Nevertheless, we have never mandated a reduction or a denial of a fee request based

                                              17
             Case: 18-13787      Doc: 46     Filed: 05/15/19     Page: 18 of 18




on block billing.”); Cadena v. Pacesetter Corp., 224 F.3d 1203, 1215 (10th Cir. 2000). The

Court finds Debtor’s block-billing argument unpersuasive.

                                    VI. Conclusion

       The Court finds, after reviewing all of the pertinent pleadings including the law firm’s

affidavits and time records, reviewing the applicable law, hearing the testimony of Baer &

Timberlake attorney Matt Hudspeth and the expert witnesses, which the court finds

convincing, and drawing on the Court’s own experience in presiding over hundreds, if not

thousands, of Chapter 13 cases, that the expenditure of 1.3 hours for reviewing the

Debtor’s Chapter 13 Plan is fair and reasonable. It certainly follows that the $150 flat fee

sought to be recovered for “plan review” is more than reasonable. Further, the expenditure

of 5.2 hours in preparing Quicken’s POC and related work to which a flat rate of $750 is

requested, is also fair and reasonable.

       The Court’s decision today should not be read as holding that in this Court an

attorney’s flat fee arrangement with its mortgagee client is prima facie evidence of the

reasonableness of a requested fee. The amount of a reasonable fee is based on a case-

by-case factual basis; there is no precise rule or formula applied. Rather, the essential

inquiry is one of reasonableness; and the court exercises discretion to reach an equitable

award in accordance with applicable law.

       IT IS HEREBY ORDERED that with respect to Debtor’s Amended Motion for

Determination of Fees, Expenses or Charges Pursuant to Rule 3002.1(E) [Doc. 37], the

Court determines that the $900 in attorney’s fees included in Quicken Loans Inc’s “Notice

of Postpetition Mortgage Fees, Expenses, and Charges” [POC 8-1, doc., 11/01/18] is

Allowed as reasonable post-petition expenses.

                                            # # #

                                             18
